—In a proceeding pursuant to CPLR article 78 to review a determination of the Village of Lake Grove dated March 4, 1998, and filed with the Village Clerk on March 5, 1998, granting a zoning variance, the petitioners appeal, as limited by their brief, from so much of an order and judgment (one paper) of the Supreme Court, Suffolk County (Dunn, J.), dated August 6, 1998, as granted the respondents’ motion to dismiss the proceeding for failure to comply with the filing requirements of CPLR 304, and dismissed the proceeding.
Ordered that the order and judgment is affirmed insofar as appealed from, with one bill of costs (see, Matter ofKurtzberg v *557Mastroianni, 262 AD2d 485).
Santucci, J. P., Joy, Friedmann and Goldstein, JJ., concur.